*695OPINION.
Lansdon :
Petitioner claims that there should be deducted from his gross income, as ordinary and necessary business expenses, 60 to 70 per cent of the items of automobile expenses, hereinbefore set forth. The respondent has allowed a deduction of approximately 45 per cent. While there seems to be no doubt that the automobile was used to some unknown extent in connection with the business, it was also used to a large extent for personal purposes. Expense incurred by petitioner in going between his residence and place of business is not an ordinary and necessary business expense. Frank H. Sullivan, 1 B. T. A. 93; Charles H. Sachs, 6 B. T. A. 68. The evidence does not establish that the portion of the expense to be allocated to the business is more than the amounts allowed as deductions by the respondent.
It does not appear that petitioner’s compensation was fixed by the firm with a view of requiring him to maintain this automobile for the use of the business. Franklin M. Magill, 4 B. T. A. 272; Arthur B. Chivers, 4 B. T. A. 1083; Maurice H. Winger, 6 B. T. A. 945.
Judgment will be entered for the resfondeni on 15 days' notice, under Rule 50.
Considered by SteRNHagen, Geeen, and Aeundell.